

Exhibit 10.149



SECOND AMENDMENT TO


ERIE INSURANCE GROUP
EMPLOYEE SAVINGS PLAN


(As Amended and Restated Effective January 1, 2010)


WHEREAS, Erie Indemnity Company (the “Company”) maintains the Erie Insurance
Group Retirement Plan for Employees, as amended and restated effective January
1, 2010 (the “Plan”); and


WHEREAS, the Plan provides that the Company may amend the Plan; and


WHEREAS, the Company has delegated to the Employee Benefits Administration
Committee (“EBAC”), through its Charter, the authority to make certain
amendments to the Plan; and


WHEREAS, the Company has previously amended the Plan by an Amendment dated
December 27, 2013.


NOW, THEREFORE, the Company hereby further amends the Plan as follows:


1.    Section 1.33 of the Plan is hereby amended in its entirety and shall now
read as follows:


“1.33    “Spouse” shall mean, with respect to any Participant, the person to
whom the Participant is married at a given determination date, as determined
under applicable law.”


2.
In all other respects, the Company ratifies and confirms the Erie Insurance
Group Employee Savings Plan as Amended and Restated effective January 1, 2010,
which together with this Amendment No. 2 constitutes the entire Plan.



IN WITNESS WHEREOF, the Company has caused this Plan Amendment to be executed
this 27th day of December, 2013.


ATTEST:        ERIE INDEMNITY COMPANY


 

/s/ Sheila M. Hirsch                    By: /s/ Sean J.
McLaughlin                    
Sean J. McLaughlin        
Title:    EVP, Secretary and General Counsel


ATTEST:
EMPLOYEE BENEFITS ADMINISTRATION COMMITTEE



 

/s/ Karen A. Skarupski                    By: /s/ William D.
Gheres                    
William Gheres
Title:    Chair, Employee Benefits
Administration Committee




